           Case 1:20-cv-03538-GLR Document 48 Filed 12/13/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


    FEDERAL TRADE COMMISSION,

          Plaintiff,
                                                                 Case No. 1:20-cv-3538
    v.

    RAGINGBULL.COM, LLC, et al.,

          Defendants.




PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO POSTPONE AND
 RESCHEDULE THE PRELIMINARY INJUNCTION BRIEFING SCHEDULE
                      AND HEARING DATES

         Defendants 1 ask this Court to reschedule the Preliminary Injunction (“PI”) hearing in this

matter and to move the date to submit materials for the hearing as contemplated in Section XXIX

of the Temporary Restraining Order (“TRO”) entered against them on December 8. Defendants

seek more time to prepare for a preliminary injunction hearing, but they also want to use the

intervening period of time to file an unknown number of motions related to the Court’s TRO. As

FTC counsel informed Defendants’ counsel over several email exchanges on Sunday, December

13, we would agree to an extension of the TRO and a modified schedule for the briefing and

hearing on the preliminary injunction if they would agree that the TRO would continue in effect

until issuance of a decision on the motion for PI. However, we noted, “[i]f the defendants intend

to pursue litigation regarding the terms of the TRO, we believe it will be most efficient to keep to

the current schedule and go forward with a hearing on the FTC’s request for a preliminary



1
 Defendants RagingBull.com. LLC, Jeffrey M. Bishop, Jason Bond, Sherwood Ventures, LLC
and Jason Bond, LLC (collectively “GT Defendants”) filed the motion but all Defendants have
consented to the motion. D.E. 44, at 1.


                                                  1
          Case 1:20-cv-03538-GLR Document 48 Filed 12/13/20 Page 2 of 3



injunction this Friday.” The TRO is intended to serve as preliminary, temporary relief until the

motion for preliminary injunction can be heard, and we see no judicial efficiency in two back-to-

back sets of litigation covering many, if not all, of the same issues.

       For the foregoing reasons, we respectfully submit that this Court should deny

Defendants’ motion to reschedule the Preliminary Injunction (PI) hearing in this matter and to

move the date to submit materials for the hearing as contemplated in Section XXIX of the

Temporary Restraining Order.




                                              Respectfully submitted,

                                              Alden F. Abbott
                                              General Counsel


 Dated: December 13, 2020                       /s/ Colleen Robbins
                                              Colleen Robbins (D. Md. Temp Bar No. 92567)
                                              Sung W. Kim (D. Md. Temp Bar No. 814609)
                                              Gordon E. Sommers (D. Md. Temp. Bar No.
                                              814431)
                                              Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                              Federal Trade Commission
                                              600 Pennsylvania Ave., NW
                                              Mailstop CC-8528
                                              Washington, DC 20580
                                              (202) 326-2548; crobbins@ftc.gov
                                              (202) 326-2211; skim6@ftc.gov
                                              (202) 326-2504; gsommers@ftc.gov
                                              (202) 326-3043; tbiesty@ftc.gov
                                              (202) 326-3395 (Facsimile)

                                              Attorneys for Plaintiff
                                              Federal Trade Commission




                                                  2
         Case 1:20-cv-03538-GLR Document 48 Filed 12/13/20 Page 3 of 3



                                CERTIFICATE OF SERVICE
I hereby certify that on December 13, 2020, I electronically filed the foregoing with the Clerk of
the Court using CM/ECF which will send a notice of electronic filing to counsel of record
identified on the service list below and via email to the unrepresented Defendants listed below:

  David G. Barger                                    Jonathan Shaw
  Greenberg Traurig LLP                              Boies Schiller Flexner LLP
  1750 Tysons Blvd.                                  1401 New York Ave, NW
  Suite 1200                                         Washington, DC 20005
  McLean, VA 22102                                   (202)237-2727
  (703) 749-1300                                     jshaw@bsfllp.com
  bargerd@gtlaw.com
                                                     Attorney for Kyle W. Dennis, Winston
  Andrew G. Berg                                     Research Inc., Winston Corp
  Greenberg Traurig LLP
  2101 L Street, NW
  Suite 1000                                         Ari N. Rothman
  Washington, DC 20037                               VENABLE LLP
  (202) 331-3100                                     600 Massachusetts Avenue, N.W.
  berga@gtlaw.com                                    Washington, DC 20001
                                                     202-344-4000
  Miriam G. Bahcall                                  anrothman@venable.com
  Greenberg Traurig LLP                              Counsel for MFA Holdings Corporation
  77 West Wacker Drive
  Suite 3100                                         Mark S. Saudek
  Chicago, IL 60601                                  Gallagher Evelius & Jones LLP
  (312) 476-5135                                     218 North Charles Street, Suite 400
  bahcallm@gtlaw.com                                 Baltimore MD 21201
                                                     phone (410) 727-7702
  Attorneys for RagingBull.com, LLC,                 fax (410) 468-2786
  Jeffrey M. Bishop, Jason Bond f/k/a Jason P.       msaudek@gejlaw.com
  Kowalik, Sherwood Ventures, LLC, Jason
  Bond, LLC                                          Counsel to Receiver Peter E. Keith


                                                     Kyle W. Dennis
                                                     kyle@ragingbull.com;
                                                     kylewdennis@gmail.com




                                                      /s/ Colleen Robbins
                                                     Colleen Robbins



                                                 3
